NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3417-19

DONNA BOSKO, f/k/a
DONNA ROMANELLI,

          Plaintiff-Respondent,

v.

MICHAEL ROMANELLI,

     Defendant-Appellant.
________________________

                   Argued June 21, 2021 – Decided June 30, 2021

                   Before Judges Fisher and Fasciale.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0167-18.

                   Franklin G. Whittlesey argued the cause for appellant
                   (Scholl & Whittlesey, LLC, attorneys; Franklin G.
                   Whittlesey, on the briefs).

                   Theodore Sliwinski argued the cause for respondent.

PER CURIAM
      The parties were married in 1992. Their marriage produced two children,

born in 1997 and 2000. A final judgment of divorce, which incorporated a

property settlement agreement (PSA), was entered in 2018.

      During the marriage, defendant Michael Romanelli worked in the auto

body field. While the divorce action was pending, he sustained an injury that

prevented him from continuing to work. This caused the trial court to adjust the

pendente lite support Michael was paying plaintiff Donna Bosko to reflect

Michael's disability income. The status quo remained unchanged when the

parties entered into their PSA, which acknowledged Michael was "currently

receiving temporary disability in the amount of $840 per week." Based on that

circumstance, the parties agreed Michael would pay Donna $89 per week in open

durational alimony and $156 per week in child support. The PSA also required

Michael to advise Donna "immediately upon the termination of his temporary

disability benefits" and declared that "the health and employability of each party

shall be reviewed at such time."

      When Michael's disability benefits ceased in June 2019, he moved for a

modification of his support obligation. The judge, however, denied relief and

directed the parties into mediation under the PSA. The mediation did not

produce a settlement, so Michael again moved for a modification of his support


                                                                            A-3417-19
                                        2
obligations. He based that motion on the termination of the disability benefits

and his inability to return to work in his chosen field or to find a job that would

generate the level of income he previously enjoyed.

      The judge denied Michael's motion for reasons set forth in a written

decision, and Michael appeals, arguing:

            I. THE TRIAL JUDGE'S DECISION TO DENY
            [MICHAEL] A REVIEW OF HIS SUPPORT
            IGNORED THE CLEAR LANGUAGE OF THE [PSA]
            AND IS NOT BASED UPON SOUND REASONING
            AND SHOULD BE REVERSED.

            II. THE TRIAL JUDGE'S DECISION TO DENY
            [MICHAEL] A REVIEW OF HIS SUPPORT
            IGNORED THE EVIDENCE WHICH WAS
            SUFFICIENT TO ESTABLISH A PRIMA FACIE
            CASE OF CHANGED CIRCUMSTANCES.

            III. THE TRIAL JUDGE'S DECISION TO DENY
            [MICHAEL'S] REQUEST FOR PROOF OF HIS
            DAUGHTER'S CONTINUING COLLEGE ENROLL-
            MENT AND STATUS WAS A VIOLATION OF HIS
            RIGHTS.

            IV. THE TRIAL JUDGE'S DECISION TO DENY
            [MICHAEL'S] REQUEST FOR ORAL ARGUMENT
            WAS AN ABUSE OF DISCRETION AND YET
            ANOTHER VIOLATION OF [HIS] RIGHTS.

            V. THE TRIAL JUDGE'S DECISION TO DENY
            [MICHAEL'S] REQUEST FOR COUNSEL FEES
            AND COSTS WAS AN ABUSE OF DISCRETION
            AND YET ANOTHER VIOLATION OF [HIS]
            RIGHTS.

                                                                             A-3417-19
                                        3
            VI. THE TRIAL JUDGE EXPRESSED BIAS AND A
            LACK OF REGARD FOR THE RIGHTS OF
            [MICHAEL], TO THE DEGREE THAT [HE] IS
            ENTITLED TO [A] REMAND TO ANOTHER
            JUDGE.

We agree with the argument posed in Michael's first point.

      The judge denied Michael's motion because the PSA established the

parties were aware of Michael's injury when they divorced. That is certainly

true but it did not foreclose his right to a hearing. The PSA clearly states that

when the disability benefits terminated, the parties would have their financial

situation "reviewed." Indeed, the cessation of the disability benefits constitutes

a substantial change in circumstances and warranted an evidentiary hearing.

      The approach taken by the parties in their PSA was sensible. Rather than

litigate what the parties were capable of earning and have the court base an

award on such assumptions, the parties chose to live with the temporary situation

and leave a more permanent solution for a later time when the temporary

situation changed. There is no other plausible interpretation of the PSA. Once

the disability income ended, Michael was entitled to an evidentiary hearing to

explore the proper level of support based on the parties' actual incomes or,

should there be a contention that one or both is unemployed or under-employed,



                                                                            A-3417-19
                                        4
to consider an award based on their ability to earn. The judge erred by denying

Michael an evidentiary hearing.

      In light of our disposition of Michael's first point, we need say little more

about the other raised issues. Michael's second point is mooted by our ruling on

the first. We find no merit in his third argument about emancipation, but we

agree Donna is obligated to keep Michael informed of the child's continuing

education so he will have sufficient information from which to determine

whether the child is or has become emancipated. We also agree, as Michael

argues in his fourth point, that his attorney should have been permitted oral

argument on the motion, but our disposition of this appeal renders moot the need

for any relief in that regard. Michael complains in his fifth point that he was

erroneously denied counsel fees; in light of our disposition, whether or to what

extent either party may be allowed counsel fees should abide the results of the

evidentiary hearing for which we remand. We lastly find insufficient merit in

Michael's sixth point to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      In short, we reverse the April 4, 2020 order and remand for an evidentiary

hearing in conformity with this opinion. We do not retain jurisdiction.




                                                                             A-3417-19
                                        5